DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 09/29/21.  This action is made Final.
Claims 1, 7-8, 11, 17-19 are pending claims.  Claims 1, 11, and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the server" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120233226 A1; hereinafter as Chen) in view of Kikuchi et al. (US 2007/0226652 A1; hereinafter Kikuchi).

With respect to claims 1, 11 and 19, Chen teaches:
An operation object processing method (Fig. 3 and ¶ 0017; a method of managing files), an operation object processing apparatus (see Fig. 1 and ¶ 0009; electronic device 1), a non-transitory computer-readable storage medium (see ¶ 0010), comprising: 
receiving, by an application interface of a terminal device (see Fig. 1 and ¶ 0011; the detection module 101 is operable to detect multi-touch operations on the touch screen 11 in real-time), touch position information generated based on a multi-point touch operation on a touchscreen of the terminal device (see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A shows contacts on points “E” and “F” of the touch screen); 
determining, by the terminal device, a plurality of operation objects on the terminal device corresponding to the touch position information (see ¶¶ 0012-0013; the acquisition module 102 is operable to acquire file attributes of operating objects of the electronic device  selected by the multi-touch operation, the file type of each of the operating objects may be a file or a folder); 
determining, by the terminal device, whether the plurality of operation objects comprise two or more object sets (see Fig. 2D and ¶ 0015-0016; if the operating objects include two or more folders {~object set}); and
responsive to determining the plurality of operation objects comprise two or more object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder):
randomly selecting, by the terminal device, one of the object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder. The target folder may be determined according to a name of each folder, or time information when the folder is created. For example, a folder that is first created may be determined as the target folder.  This is consistent with the instant specification: “the terminal can randomly select one of the object sets, or the selection can be made by the user” (see instant specification ¶ 0066.  Except for this paragraph 0066, the instant specification does not specify how randomly selection means; therefore, the randomly selection can be reasonably interpreted to be selection made by the terminal device based on some condition set by the device)); and
merging, by the terminal device, the plurality of operation objects, other than the randomly selected object set, into the randomly selected object set (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder).
As set forth above, Chen discloses the target folder is selected from the selected two or more folders (see ¶ 0016) and is interpreted to teach “randomly selecting, by the terminal device, one of the object sets” which is consistent with the instant specification (see instant specification ¶ 0066).  Alternatively, Kikuchi is relied upon for teaching the feature of randomly selecting one object set among the plurality of object sets (see ¶ 0070; selecting one folder from among plural random selection, head or end when sorted in alphabetic order, user setting basis, etc..).
Both teachings are analogous art since they are directed to the same field of the claimed invention (i.e., graphical user interface). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen’s feature of selecting a folder from among the plurality of folders as a target folder to include the mechanism to randomly select a folder from among folders as taught by Kikuchi to achieve the claimed invention such that a folder can be randomly selected as a target for merged folders as claimed.  One would be motivated to make such a combination is to provide the user an enhanced graphical user interface that makes it easier for the user to search or manage operation objects (Kikuchi: see ¶ 0006).

With respect to claims 8 and 17, the rejection of claim 1 is incorporated.  Chen and Kikuchi further disclose wherein the receiving touch position information generated based on a multi-point touch operation (Chen: see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A shows contacts on points “E” and “F” of the touch screen) comprises: 
receiving touch track information generated based on a multi-point gathering operation (Chen: see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A shows contacts on points “E” and “F” of the touch screen); and 
the determining operation objects based on the touch position information comprises: determining operation objects corresponding to starting positions of touch tracks according to the touch track information (Chen: see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A 

With respect to claim 18, the rejection of claim 11 is incorporated.  Chen and Kikuchi further disclose determining, by the terminal device, whether the operation objects comprise one or more object sets (Chen: see Fig. 2C and ¶ 0014; if the operating objects include one folder {~one or more object sets}); 
when the operation objects comprise one or more object sets, determining, by the terminal device, whether objects in any one of the one or more object sets and the operation objects other than the one or more object sets have the same object type (Chen: see Fig. 2C and ¶ 0014; if the operating objects include one folder, moving files of the operating objects into the folder; in this case, ‘File 3’ and ‘File 4’ in the object set have the same object type {~non-folder object type}); and 
when the objects in one of the one or more object sets have the same object type as the operation objects other than the one or more object sets (Chen: see Fig. 2C and ¶ 0014; ‘File 3’ and ‘File 4’ in the object set have the same object type {~non-folder object type}), [the server] determines the one of the one or more object sets as the target folder (Chen: see Fig. 2C and ¶ 0014, 0016; moving files of the operating objects into the folder included in the operating objects; in this case, ‘File 3’ is moved into ‘Folder 1’.  Note: the server lacks antecedent basis in the claim; in this case, the server is interpreted to be “the terminal device” as recited in claim 11). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kikuchi further in view of Gopalakrishnan (US 9405429 B1; hereinafter as Gopalakrishnan).

With respect to claim 7, the rejection of claim 1 is incorporated.  Chen and Kikuchi do not explicitly disclose: merging the operation objects according to a confirmation instruction from the user.
In the same field of endeavor of the claimed invention (i.e., graphical user interface), Gopalakrishnan discloses a similar method of creating folder using multi-touch gesture (see Col. 2, lines 37-53) comprising : merging the operation objects according to a confirmation instruction from the user (Gopalakrishnan: see Col. 3, lines 65-67; the user device may prompt the user for a folder name).
All references are directed to the same field of the claimed invention, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings together to achieve the claimed invention such that one would have modified Chen’s teaching of merging selecting objects together to include the feature of confirming the merging operation as taught by Gopalakrishnan so that the user is aware of the merging effect being made.  One would be motivated to make such a combination is to make it easier for the user to sort through large amounts of content (Gopalakrishnan: see Col. 1, lines 6-13).

Claim 18 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kikuchi as rejected in claim 1 above, further in view of Saito et al. (US 2013/0055127 A1; hereinafter as Saito).

With respect to claim 18, the rejection of claim 1 is incorporated.  Chen and Kikuchi teach the limitations of claim 18 as rejected above.
Alternatively, Saito is relied upon for teaching these limitations:  
when the operation objects comprise one or more object sets, determining, by the terminal device, whether objects in any one of the one or more object sets and the operation objects other than the one or more object sets have the same object type and when the objects in one of the one or more object sets have the same object type as the operation objects other than the one or more object sets, the server determines the one of the one or more object sets as the target folder (Saito: see Figs. 8A-8H and ¶¶ 0198-0212; the icons of the picture files are automatically moved to the Picture folder 402 based on the same attributes.  ¶ 0003 selection of the files within the subset can be based on whether attributes of the folder match attributes of the files.  Truong: see ¶¶ 0075-0077; the server is used to process the group creating request). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings together to achieve the claimed invention such that one would have modified Chen’s teaching of merging selecting objects together to include the feature of determining whether the objects in the folder/set and the selected objects have the same object type as taught by Saito to allow the user to classify objects based on type as claimed.  One would be motivated to make such a combination is to provide the user the ability to manipulate objects intuitively with touch controls (Saito: see ¶ 0002).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 11, 17-19 have been considered but are moot because of the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Lee (US 2014/0152597 A1) – a method and device for managing a plurality of objects displayed on a touch screen (see ¶ 0014).  Multiple objects can be selected using multi-touch input (¶ 0063), the touched objected are selected and combined into a set and display the set of the touched objects on the touch screen (see ¶ 0063).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179